COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-281-CV





IN RE PATTERSON MEDICAL DIAGNOSIS, 			         RELATORS

ROGERS CHIROPRACTIC CLINIC, GISSELL MEZA, 

SUSANNA LOPEZ, CLIFF ROGERS, D.C., AND 

RICK SMITH, D.C.	



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus and emergency motion for stay and is of the opinion that relief should be denied.  Accordingly, relators’ petition for writ of mandamus and emergency motion for stay are denied.

Relators shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM



PANEL A:	HOLMAN, J.; CAYCE, C.J.; and WALKER, J.



DELIVERED:  August 17, 2006

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.